Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are pending.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the grounds that all of the claims would not create an undue search burden on the examiner.  This is not found persuasive because Group I, claims 1-9, is directed toward a method of treating or preventing a cardiovascular disease whereas Group II, claims 10-15, is directed to pharmaceutical compositions comprising a urea transport inhibitor.  These inventions are distinctly classified and would require distinct and divergent searches because they are directed toward different subject matter, which would result in an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from consideration as being directed to non-elected subject matter.  Claims 1-9 are examined on the merits herein
Priority
	The instant application claims priority to provisional application 62/913,479, filed 10/10/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/25/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the 
Specification
Claims are objected to because of the following informalities: 
On page 1, lines 18-19, a word appears to be missing in the phrase “while the prevalence of cardiovascular disease is 32% those without CKD.”
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because of the phrase “This disclosure relates to”.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. See MPEP § 608.01(b).
Correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2015/172065 to Verkman (IDS 2/25/2022).
Verkman ‘065 teaches a method for treating a disease or disorder treatable by inhibiting the transport of urea in a subject by administering a small molecule UT-A urea transport inhibitor (abstract, pg. 73—claim 7).
Nephritic syndrome, acute renal failure, chronic renal insufficiency, azotemia, which is uremic syndrome, and congestive heart failure are diseases or disorders treatable by inhibiting the transport of urea (pgs. 73-74—claim 8, pg. 10, lines 1-14).  Nephritic syndrome, acute renal failure, azotemia and chronic renal insufficiency are diseases of the kidney.
The small molecule UT-A urea transport inhibitors can be used in combination with diuretics (p. 15, lines 1-3).  By disrupting countercurrent mechanisms, UT inhibitors alone or in combination with loop diuretics induce a diuresis in states of refractory edema where conventional diuretics are not effective (pg. 35, line 24-28).  
The small molecule transport inhibitors specifically inhibit all urea transporters or interact with and inhibit only one subfamily of urea transporter (pg. 32, lines 1-3).  In one embodiment, at least one small molecule inhibitor inhibits the capability of a UT-B transporter to transport urea (pg. 31, lines 9-14).
Pharmaceutical compositions that comprise the urea transport inhibitors also contain other biologically active components (pg. 39, lines 17-27).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 2/25/22), as applied to claims 1-2 and 5-6 above, and further in view of de Albuquerque (PTO-892).
Verkman ‘065 is applied as discussed in the above 35 USC 102 rejection.  Verkman ‘065 teaches that urea transport inhibitors are diuretics that increase solute clearance in states of fluid overload and hypertension (pg. 2, line 23-pg. 3, line 2).
While Verkman ‘065 teaches the treatment of chronic renal insufficiency and congestive heart failure, Verkman ‘065 differs from the instantly claimed invention in that it does not teach uremic cardiomyopathy.
de Albuquerque teaches that cardiovascular disease is the leading cause of morbidity and mortality in chronic kidney disease (CKD).  CKD related cardiomyopathy is termed uremic cardiomyopathy (pg. 1).  One of the candidate factors suspected of contributing to uremic cardiomyopathy are uremic toxins (pg. 3, Col. 1).  The first description of a cardiomyopathy related to uremia was in 1967.  It highlighted the presence of significant cardiomegaly and the role of protein restricted diet in reversing it, based on data from uremic patients with very high urea levels (pg. 3, Col. 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the uremic cardiomyopathy of de Albuquerque as a disease or disorder treated by the methods of Verkman ‘065, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to teach uremic cardiomyopathy as a disorder treated by the methods of Verkman ‘065, with a reasonable expectation of success, because a) Verkman ‘065 teaches the treatment of chronic .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 2/25/22), as applied to claims 1-2 and 5-6 above, in view of Estava (IDS, 2/25/22)
Verkman ‘065 is applied as discussed in the above 35 USC 102 rejection.  
While Verkman ‘065 teaches urea transporter inhibitors, Verkman ‘065 differs from that of the instantly claimed invention, in that it does not teach DMTU as a urea transport inhibitor.
Estava teaches DMTU as a diuretic that inhibits UT (urea transport protein)-A1 and UT-B (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the urea transport A and B inhibitors of Verkman ‘065 with the DMTU of Estava, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute the urea transport A and B inhibitors of Verkman ‘065 with DMTU, with a reasonable expectation of success, because Estava teaches DMTU as a urea transport A and B inhibitor, and the simple substitution of one known element, urea transport A and B inhibitors of Verkman ‘065, for another, DMTU, to obtain the predictable result of a compound that inhibits urea transport A and B proteins, is prima facie obvious.

7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 2/25/22), as applied to claims 1-2 and 5-6 above, in view of Mayo (PTO-892).
Verkman ‘065 is applied as discussed in the above 35 USC 102 rejection.  
While Verkman ‘065 teaches loop diuretics, Verkman ‘065 differs from that of the instantly claimed invention in that it does not teach furosemide as a diuretic.
Mayo teaches furosemide as a loop diuretic (pg. 2).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the furosemide taught by Mayo as the loop diuretic of Verkman ‘065, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify furosemide as the loop diuretic, with a reasonable expectation of success because Mayo teaches furosemide as a pharmaceutically acceptable loop diuretic.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 2/25/22), as applied to claims 1-2 and 5-6, in view of AMA (PTO-892).
Verkman ‘065 is applied as discussed in the above 35 USC 102 rejection.  
Verkman ‘065 differs from the instantly claimed invention in that it does not teach antihypertensive agents.
AMA teaches angiotensin-converting enzyme inhibitors, angiotensin II receptor blockers, beta blockers and diuretics as treatments for heart failure.  Heart failure patients may need multiple medications.  Each one treats a different symptom or contributing factor.  Healthcare providers understand the medication and when, and how often and in what dosage to take them (pages 1-3).
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/169123 to Yeung (IDS, 2/25/22), as applied to claims 1-2 and 5-6 above, in view of Christiansen (PTO-892).
Verkman ‘065 is applied as discussed in the above 35 USC 102 rejection.  
Verkman ‘065 differs from that of  the instantly claimed invention, in that it does not teach subjects over 50, 60 or 65 years of age.
Christiansen teaches age-specific trends in incidence, mortality and comorbidities of heart failure in Denmark (title).  The mean age at onset of heart failure is 74 years old (pg. 1216-1217, 1221 and Table 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating heart failure of Verkman ‘065 in subjects 50, 60 or 65 years of age or older, as taught by Christiansen, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622